Memorandum Opinion
Petition entered March 10, 1977, to review the superior court’s dismissal on July 16, 1974, of plaintiffs’ petition for a tax abatement. The defendant moved to dismiss the present petition for failure to seasonably prosecute an appeal from the superior court’s decision. Transferred by Bois, J.
An examination of the entire record convinces us that the defendant’s motion should be granted. Superior Court Rule 69 (in force at the time of the hearing) now Superior Court Rule 74. See also Nassif Realty Corp. v. National Fire Ins. Co., 107 N.H. 267, 220 A.2d 748 (1966).

Petition dismissed.